Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
As to claim 21 (New), this claim suggests that the flow meter includes the microcontroller; however, the specification (especially, Para 43 of Pub; even parent case) seems to suggest that the flow meters 42-43 are merely connected to the controller 12.
As to claim 21, this claim calls for an “intelligent” display.  However, specification and drawing do not describe how the display is constructed/made such that it is intelligent. 
As to claim 36 (New), this claim compares a flow with 3 other flows; however, the specification does not seem to provide for such.
As to claim 31, this claim employs a flow meter to measure flow “to the” (line 3) dispensing system, and then connects the same flow meter to the “output” (line 5) of the dispensing system; however, the specification and/or drawings does not appear to provide for repositioning a meter in such a fashion.
As to claim 37, there is no support for adjusting the product(s) flows and dilution based on information of a third meter.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
As to claim 21, what makes the claimed/disclosed display “intelligent” as compared to one that may be less so?  The disclosure provides no suggestion.  How is “intelligent” defined in the context describing a display?  The disclosure provides no example, or suggestion as to where to turn to find a display that is intelligent.  A display is electric/mechanical in nature, so predictability is high as determination as to how one may make/use such, not necessarily requiring experimentation.  

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification of any one of ‘931, ‘510, ‘803, ‘333 or provisional applications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 21 (New), this claim suggests that the flow meter includes the microcontroller; however, the originally filed specification (especially, Para 43 of Pub) which relates to the parent application seems to suggest that the flow meters 42-43 are merely connected to the controller 12.  There is no example in the parent, or suggestion as to relocating the controller of the parent into the meter.  This is a mechanical application, so predictability of how connected elements will work together is high, requiring no meaningful experimentation.
As to claim 21, what makes a claim “intelligent”?  The disclosure provides no suggestion.  How is “intelligent” defined in the context describing the display in the drawings?  Is it possible that Applicant is of the impression that all displays known are intelligent?

As to claim 31, this claim employs a flow meter to measure flow “to the” (line 3) dispensing system, and then connects the same flow meter to the “output” (line 5) of the dispensing system; however, the specification and/or drawings of the parent does not appear to provide for repositioning a meter in such a fashion. There is no example in the parent, or suggestion as to relocating the controller of the parent into the meter.  This is a mechanical application, so predictability of how connected elements will work together is high, requiring no meaningful experimentation.
As to claim 37, there is no support for adjusting the product(s) flows and dilution based on information of a third meter.  There is no example in the parent, or suggestion as to adjusting the different flows as a function of a third.  This is a mechanical application, so predictability of how connected elements will work together is high, requiring no meaningful experimentation.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, this claim suggests that “the sensor” (line 4) of the flow meter includes the microcontroller.  However, the specification (especially, Para 43 of Pub) seems to suggest that the flow meters 42-43 are merely connected to the controller 12.  Such is not consistent.  
As to claim 21; how can the same single sensor (“the sensor”, line 4) have data output of both “input” (line 6) and “output” (line 7)?  Such is not consistent with the written specification/drawings 
As to claim 21, the “flow meter in-line” (line 2) is confusing.  Does such relate to the claimed “flow meters” (line 4)?  If so, why different names for the same structure?  What do the “flow meter in-line” and “flow meters” correspond to in the drawings, so one may be allowed to grasp if they are the same/identical structure, or entirely separate?  Is it possible that “in-line to” (line 2) means - - in line with - - ?
As to claim 22, is “the controller” a broader designation of the “a microcontroller” (claim 21), or should “the controller” read - - the microcontroller - - ?
As to claim 22, what does the “dilution ratio” relate back to, if anything?  Should “dilution ratio” read - - a dilution ratio - - ?
As to claim 30, “plurality of input flow meters” is not consistent with “a plurality of flow meters” (claim 21).  Does “input” (line 1) somehow add an additional limitation to claim 21’s meters, or should claim 21’s meters be tagged as “input” flow meters, or is one of ordinary skill invited to entirely overlook “input” (line 1)?
	As to claim 30, what exact structure does the “means for dampening in-line pressure pulses” correspond to in the written specification and/or drawings?  Such is necessary to grasp the claimed structure, and all equivalents.
Are claims 21 and 31 inconsistent, or are they directed to different embodiments.  As to claim 31, this claims connects (“connected”, line 3) the flow meter to a controller; but claim 21 suggests that at least one of the “flow meters” (line 4, claim 21) includes a “microcontroller” (line 5, claim 21).  How is one of ordinary skill to interpret such?  Is one of the 2 incorrect, or is there a new embodiment in this application?

As to claim 33, “the device” lacks antecedent basis.  Does the device includes some of the structure of claim 32?  (If so, possibly provide such in the claim)
As to claim 33, “the device” is not a part of any step in this method claim.  Thus, it’s not clear if this is a method, or a combination method/apparatus claim.  Note that 35 USC 101 allows for an apparatus “or” process, and not some combination.
As to claim 33, how many flow meters are in this claim?  There appears to be a total of 5, but then maybe some of claim 33’s “first, second, and a third” flow meters include the 2 meters of claim 32? What is Applicant’s intent in this regard?
As to claim 36, this claim is comparing the output of the “third flow meter” with the output of the same third flow meter.  Is such intended?  Where is this in the written specification?
As to claim 39, ”the device” lacks antecedent basis.  Maybe some differently named/tagged structure of claim 31 is “the device?”
As to claim 40, how are inlets connected to inlets?  Aren’t inlet of one element connected to outlets?  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Comiskey et al 2011/0031272 teach (Para 54) flow meters 26 connected via threads for convenient coupling within a liquid dispenser.  However, the meters 26 are not connected to an inlet and outlet of a dispenser.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861